Citation Nr: 1145670	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-38 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for osteomyelitis and staphylococcus aureus (staph) infection of the right ankle.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active military service from September 1971 to October 1972. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2009, the case was REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development.


FINDINGS OF FACT

1.  After falling off a roof, the Veteran underwent private ankle surgery for an open ankle fracture in June 2000, which included the insertion of hardware.  He then received rehabilitative treatment at the Salem VAMC from July 2000 to March 2001.  After subsequent private ankle fusion was done in June 2001and the removed hardware was cultured, the Veteran was diagnosed with osteomyelitis and staph infection.  These infections are shown to have resulted in additional disability.      

2.  The VA rehabilitative care is not shown to have caused the osteomyelitis and staph infection or any other additional disability.  The most likely cause of the Veteran's osteomyelitis and staph infection with additional disability was the initial ankle injury and/or the subsequent private surgeries.  Thus, osteomyelitis and staph infection are not shown to have been caused by an event that was not reasonably foreseeable.  Additionally, the weight of the evidence is against a finding that VA was at all at fault in the provision of the rehabilitative care.     




CONTINUED ON NEXT PAGE

CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   After issuance of the March 2006 letter and the opportunity for the Veteran to respond, a November 2008 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the report of an April 2010 VA examination.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of this claim is required.  

II.  Factual Background

The Veteran essentially contends that he has developed an additional right ankle disability due to infection after receiving VA medical rehabilitation treatment from July 2000 to March 2001.

A June 2000 private operative report shows that the Veteran underwent open reduction/internal fixation surgery of a talar body fracture at the Carilion Roanoke Memorial Hospital.  

A June 30 2000, VA healthcare for homeless Veterans progress note shows that the Veteran reported that on June 24th he had fallen from a building while painting in Wytheville, broke his right ankle and then had the subsequent surgery.  He was discharged with a below the knee cast to a local shelter on June 28th with instructions to be non-weight bearing on the right leg for 90 days.  

A July 14, 2000 VA social work note indicates that the Veteran had been admitted to the Salem VAMC for rehabilitation.  The plan was for him to remain at the there until his cast was removed.  A July 14, 2000 kinesthesiotherapy progress note indicates that the Veteran was independent in transfers and ambulated with the aid of crutches secondary to a short leg cast of the right lower extremity.  He indicated that he did not see any need to attend the kinesotherapy clinic.  He stated that he rolled his wheelchair all over the hospital and that he ambulated with crutches on and off the ward.  The plan was to discontinue kinesotherapy.  

An October 2000 VA social work progress note shows that the Veteran's leg cast had been removed.  He had a brace and was getting active range of motion.  He was not at the maximum rehabilitative benefit, however.  

VA nursing notes and medication orders also show that the Veteran was receiving wound care in October 2000, including the application of bacitracin.  Additionally, the notes indicate that the Veteran was able to clean and dress the wound independently.

A November 2000 VA dermal wound consultation reflects that the Veteran had a nonhealed surgical ulcer of the right medial ankle.  It was noted that Silver Nitrate was applied and the Veteran was instructed in the use of Iodosorb.  

A November 2000 VA right ankle X-ray showed that there was slightly more lucency present about the fractured medial maelleolus of the distal tibia as compared with previous X-ray.  This raised the question of infectious process or osteomyelitis. 

A November 2000 VA medication order shows that cephalexin, an antibiotic, was prescribed for 10 days for cellulitis of the right foot.  

A December 2000 bone scan showed no definite evidence of osteomyelitis.  However, it was not excluded with certainty.  Evidence of internal fixation at the level of the talus, medial malleolus and fibula head were probably suggestive of post surgical increased activity and post trauma.     

A January 2001 VA social work note shows that the Veteran was nearing maximum rehabilitation benefit.  A January 2001 VA medication order shows that sulfamethoxazole and trimethoprim, two antibiotics, were prescribed for 10 days to treat the Veteran for sinusitis.   

On February 2001 VA medical examination, the Veteran reported that he had fallen off the roof in June 2000.  He said he fell 25 feet.  He was seen initially for X-rays, which showed right talar body fracture with subtalar and tibiotalar dislocation.  He was placed in a splint and taken to Roanoke Memorial Hospital.  He had open reduction surgery with bone graft of the left foot with three to four screws, some wires and ten pins to repair his right ankle and foot.  He had had a CT scan, which showed he had a fractured medial and lateral malleolus and a comminuted fracture of the talus.  The scan also indicated that the talus was displaced laterally.  The Veteran said that he stayed at the hospital for five days after the accident.  Treatment had been Ibuprofen 800 mg one every eight hours, Tylenol #3 and a TENS unit.   

Physical examination showed a limp on the right leg.  The Veteran had a canvas boot on the right foot and right lower leg.  He was also wearing a TENS unit around the right ankle.  He was on crutches and was engaging in partial weight bearing.  The right ankle was swollen.  It was tender medially and there was no crepitus.  He had an unsightly tender scar on the medial aspect of the right ankle measuring 14 cm in length and 1/2 cm in width.  Dorsiflexion was 3 degrees actively, 5 degrees passively and 5 degrees after fatigue, all with pain.  There was a scab on the mid medial portion of the scar on the medial aspect of the right ankle.  There was no drainage present but it was obvious drainage had occurred.  The right foot had swelling.  The Veteran moved the toes without problems.  The right foot was tender medially and proximally and was cool to the touch.  It was reddish in color compared with the left foot.  Pulses were normal in the right foot, reflexes were normal in the right ankle, hair growth was decreased, and the toenails were normal.  

The examiner commented that the Veteran had pain in the right ankle on motion.  Strength of the lower extremities was normal and warmth was normal except for the cool right foot and ankle.  X-rays of the tibia and fibula showed multiple pin and screw fixations of the distal tibia and fibula.  X-rays of the right foot showed that multiple metallic screws were present.  X-rays of the right ankle showed multiple screw and pin fixations of the tibia and fibula and Os Calcaneum.  The pertinent diagnoses were status post recent open reduction right ankle fracture and right foot fracture with multiple metallic screws and pins present as indicated on X-rays.  

A March 2001 VA discharge summary indicated that the Veteran had spent several months in the VAMC Extended Care Rehabilitation Center for care of his fractures.  Over the course of the several months, the Veteran's cast was removed and he made some progress in physical therapy.  However, it was noted that the Veteran had still experienced a great deal of pain despite the fact that he was many months out from the fracture date.  He had been seen by his private surgeon in consultation several times.  He had a very small ulcerated area in his incisional line, which gradually healed.  The Veteran did smoke heavily while he was in the hospital and repeatedly asked for narcotics.  Finally, a regimen of Tylenol 3 every 8 hours was settled upon.  

It was noted that the Veteran saw a surgeon in the VA orthopedics clinic but the surgeon would not perform a fusion operation to repair the Veteran's avascular necrosis of the talus.  Accordingly, it was likely that the private surgeon would perform the fusion.  

Medical records from the Veteran's private surgeon from August 2000 to August 2001 show ongoing treatment for right ankle disability.  An August 2000 orthopedic clinic progress note shows that the Veteran was back for a recheck of his complex bimalleolar fracture, talar body and process fracture and talar head fracture.  Physical examination showed that the Veteran's lateral wound was healing.  The pin across the talonavicular joint was pulled.  X-rays revealed interval signs of bone healing although he had some displacement of the posterior aspect of the talus.  The medial malleolus was still not completely united and the Veteran had some disuse osteopenia of the distal tibia.  The surgeon placed him in a fracture brace and indicated that he wanted the Veteran to continue to be strictly non-weight bearing.  He wanted him to remove the brace on a daily or every other day basis and do basic skin care.  

A subsequent November 2000 progress note shows that the Veteran was back for a recheck.  Physical examination showed that he had a small area of breakdown of his wound over the medial malleolus with some slight drainage.  The surgeon felt that it may have been a stitch abscess but on exploring it with a sterile Q-tip, it almost went all the way down to the medial malleolus.  X-rays revealed interval signs of incorporation of the distal tibia, which showed changes of disuse osteopenia in the past.  The medial malleolus really appeared unchanged.  The dome of the talus appeared to have collapsed to some degree and there was evidence of an avascular necrosis on the undersurface of the talar dome, which was certainly expected due to the severity of the Veteran's injury.

The surgeon commented that he wanted the Veteran to continue to be weight bearing as tolerated.  He had placed him on the antibiotic Keflex and instructed him to do local wound care.  He noted that the Veteran may have just had a stitch abscess so he wanted to see if the wound would just heal on its own.  He also noted that he had had CBC, sedimentation rate and C-reactive protein testing done to see what the baseline levels were.  

A December 2000 progress note shows that the Veteran was again seen for follow-up.  He had been weight bearing as tolerated in his fracture boot since his last visit and reported that he was continuing with his physical therapy.  He said that overall he felt that his motion was improving but he still had his usual complaint of pain that was unexpected given the length of time since his injury.  He had been taking Tylenol 3 regularly.  He also indicated that he had been doing daily wound care for the small stitch abscess on his right ankle.

Examination showed that the Veteran's wound was healing well.  There was a small open area with suture material visible and this was removed.  The wound was cleaned and dressed with a sterile dressing.  There was no pus or foul odor or sign of acute infection.  The Veteran could dorsiflex his foot almost to neutral but had expected stiffness in the right ankle joint.  He also had quite limited flexion of all of the toes but his foot was well profuse and neurovascularly intact.  

The surgeon noted that he would have the Veteran continue his wound care as this was progressing well.  He was also given a note for physical therapy for weight bearing as tolerated in his fracture boot, gait training and increased ankle range of motion.  The surgeon also recommended that the Veteran manipulate his toes to increase his range of motion.  

A February 2001 follow up note shows that the Veteran was complaining of pain on ambulation.  He had a tens unit and the medial wound had almost completely healed and granulated in.  On examination there was tenderness at the ankle and tenderness at the subtalar joint.  He had minimal motion at the subtalar joint.  He had an arch of about 30 degrees of motion at the ankle, which was painful for him.  X-rays revealed avascular necrosis of the talus.  Two of the screws appeared to be prominent.  Other hardware was in good position and the ankle itself had healed nicely.  The surgeon informed the Veteran that he thought he would require an ankle fusion.  He wanted the medial skin to heal up completely.  He noted that there was an orthopedic surgeon at the Veteran's Hospital and he would recommend that the Veteran try to get into the Veterans Orthopedic clinic for his ankle fusion.  Otherwise, he could see him back in 4 to 6 weeks.  

A March 2001 follow up note shows that the Veteran had a medial ulcer about the size of a dime and two of them along the medial aspect of his incision line.  The more cephalad one was scabbed over nicely, although there was a new one that was forming a little more distally and again this was about the size of the dime.  The Veteran said that this might have been secondary to the TENS unit pads that he placed over his ankle.  

The surgeon commented that given the fact that the Veteran had an open injury, there was always concern for infection.  He had offered the Veteran a fusion as the only option left to help his pain.  The surgeon attempted to aspirate the ankle joint but no fluid was obtained.  The surgeon also informed the Veteran that if he the wound was infected, then the only other option could be amputation.  

A separate March 2001 progress note indicates that the Veteran reported that the VA medical center orthopedic surgeon did not feel comfortable doing an ankle fusion.  The private surgeon noted that the Veteran had another small area of break down over the medial incision that looked like another stitch abscess.  The Veteran was still complaining of pain as the surgeon expected but had no fever or chills.  He was still smoking.  

Physical examination showed that the Veteran had a 3mm diameter area over the incision, which was broken down.  Otherwise his incision had healed nicely.  The surgeon tried to aspirate the ankle joint just to ensure that there was no infection in the ankle.  There was no fluid in the joint.

The surgeon advised the Veteran that he wanted to wait until the Veteran's skin healed up before performing the ankle fusion surgery.  The surgeon indicated that if, at the time of the fusion the Veteran showed evidence of infection, of if he continued to smoke, the ankle fusion might not heal and he could also require a below the knee amputation.  The surgeon noted that the Veteran understood all of this.  

A later March 2001 progress note shows that the Veteran's wound had almost completely granulated over.  Laboratory work revealed that the Veteran's C-reactive protein level and white blood cell count were both elevated, and his sedimentation rate was slightly elevated.  The surgeon recommended a bone scan and Indium scan to further evaluate whether the Veteran had osteomyelitis of the talus.  If so, then the surgeon indicated he would probably recommend doing a below the knee amputation due to the difficulties in eradicating the infection and obtaining a fusion.  

A May 2001 progress note indicates that a three phase bone scan had not shown any evidence of an infection.  As a result, the surgeon indicated that the Veteran's hardware could be removed and an ankle fusion could be done, possibly with an iliac crest bone graft.  If there was any evidence of infection, the surgeon would not put hardware in.  Instead he would do a debridement.  Despite all the management the surgeon described, he informed the Veteran that there was still a high chance that might require a below the knee amputation due to failure of the fusion following avascular necrosis of the talus with collapse.

A June 2001 private operative report shows that the Veteran underwent hardware removal of the right ankle and talar body and neck fracture and ankle arthrodesis procedure.  The pre and postoperative diagnoses were avascular necrosis of the right talus, status post Hawkins IV, open fracture of the talus and bi-alveolar ankle fracture.  It was noted that the Veteran had developed avasuclar necrosis of the talar body with collapse and secondary post-traumatic arthritis of the ankle with unremitting pain and presented for ankle arthrodesis.  It was also noted that the Veteran tolerated the procedure well and was taken to the recovery room in stable condition.  

June 2001 biopsies taken from the surgery showed active osteomyelitis in the right ankle bone and no evidence of increased inflammation or osteonecrosis of the talus.  

A June 2001 private progress note indicates that the Veteran had newly diagnosed Methicillin Resistant Staphylococcus Aureus (MRSA) ankle infection status post fusion.  It was noted that the Veteran had initially been started on Ancef and Gentamicin on June 6, 2001.  The Gentamicin was stopped after six doses and the Ancef was switched over to Clindamycin on June 8th.  Cultures showed Methicillin Staphylococcus aureus and gram negative lactose positive rod and Vancomycin was added and an infectious disease consultation was obtained.  It was recommended that the Veteran discontinue the clindomycin but continue the Vancomycin and also start Cipro, continuing both antibiotics for six weeks.  It was also recommended that a home health consultation be obtained for insertion of a central catheter line and home antibiotic evaluation.  

In an addendum, the infectious disease specialist noted that she was informed that the Veteran still did have four screws in his ankle.  With these screws present, she felt that it would probably be very difficult, if not impossible, to cure him as long as there was foreign material present in the active wound.  Consequently, it was likely that the Veteran would need a below the knee amputation for cure.  

A July 11, 2001 private infectious disease note shows that the Veteran left the hospital against medical advice.  Consequently, he could only be given Cipro to be taken by mouth as his home had not yet been set up so he could receive IV Vancomycin.  

A subsequent July private surgeon's progress note shows that the Veteran was back for a recheck after his hospital discharge for ankle fusion.  It was noted that he had had 2 PICC lines placed in the hospital and left the hospital against medical advice before having his antibiotics set up at home.  The Veteran said that due to pain management issues he checked himself out against medical advice.  He was back for a recheck, however, and was taking Cipro.  His splint was removed.  

Physical examination showed that the Veteran's medial and lateral incisions were clean and dry.  There was no erythema or drainage.  The surgeon informed him that if he had any chance of clearing his infection he needed to be on the IV antibiotics as well as the Cipro.  They had an at length discussion and the Veteran indicated that he was willing to stay and talk about setting up the IV antibiotics again and about having a PICC line placed.  The surgeon counseled him that if the treatment failed, he would require a below the knee amputation.  It was noted that the Veteran understood this.  The Veteran was instructed to be strictly non-weight bearing.  

A later July 2001 progress note shows that the Veteran was still taking Vancomycin IV.  His medial and lateral wounds were healing nicely.  The staples were removed from the lateral side and the sutures were removed from the medial side.  There was no drainage or erythema.  The Veteran had minimal if any swelling.  X-rays revealed no change in position following the ankle fusion.  His hardware was in good position.

It was noted that the Veteran had had some difficulty with his PICC line.  Consequently, he was going to come back for insertion of a Hickman catheter.  He was placed back in a short leg cast, non-weight bearing.  He was again advised of the importance of stopping smoking and he reported that he was smoking less than a pack a day.  Subsequent July 2001 progress notes show that a Hickman catheter was placed and that on July 20, 2001, the Veteran had just finished his last dose of IV antibiotics.  In August 2001 the Hickman catheter was removed.  
 
A December 2001 private progress note indicates that the Veteran's cast was removed.  A lateral view X-ray showed a lucency in the region of the fusion.  The surgeon felt that this was probably a nonunion at the fusion site.  He informed the Veteran that with his history of smoking and infection that it appeared that his ankle fusion had not healed.  The Veteran opted to try long term immobilization in a fracture boot.  

A subsequent February 2002 progress note shows that there was no evidence of interval healing of the arthrodesis.  Thus, the surgeon recommended taking the hardware out and doing an ankle fusion nail with bone grafting.  

In a February 2002 statement, the Veteran indicated that while he was being treated at the Salem VAMC for rehabilitation from his initial ankle surgery he developed an infection that began in his nose and then went to his foot.  The staph infection began in November 2000 and had still not gone away.  He alleged that he was told that he should have been put in isolation at the time the infection started in his nose because he had an open wound in his foot.  However, he was never put in isolation.  He also indicated that the dressing changes to his foot were not done regularly as they should have been.  There were many times that he had to do the dressing changes himself because no staff was available to do them.   

An August 2002 private follow up note shows that X-rays revealed improved bony reaction and healing around the fusion area, though it was still not fully healed.  The hardware appeared in a good place with some healing in of the halo formation around the screws when compared to previous X-rays.  The Veteran was again encouraged to minimize his use of tobacco.  He indicated that he understood that the less he smoked the better chance he had of fully healing his ankle.  

In an April 2006 letter, the Veteran asserted that because his right ankle did not receive appropriate treatment while at the Salem VA medical center (VAMC), an infection developed and his right ankle bone will not fuse together.  The Veteran indicated that antibiotics were not given to him to treat his infections until after he left the VAMC.  

On April 2010 VA examination, it was noted that the claims file was reviewed, including all pertinent VA and private medical records.  Additionally, recent medical literature was referenced.  The Veteran reported right ankle pain and tenderness.  He indicated that he was able to stand for up to one hour and to walk 1 to 3 miles.  He did use crutches.  

Physical examination showed an antalgic gait with right ankle tenderness and abnormal, reduced motion.  An X-ray produced a diagnostic impression of status post fusion of the ankle joint with no acute bony abnormality.  It was noted that the Veteran's ankle disability resulted in reduced mobility, problems with lifting and carrying, decreased strength in the lower extremity and pain.  It was also noted that there was no current evidence of active or remote infectious disease.  

The examiner commented that the Veteran suffered a comminuted fracture of the talar body and neck and a bimalleolar ankle fracture after the fall from the roof.  The initial record documentation stated that he was intoxicated at the time.  The fracture was open.  This injury required surgical repair including the use of internal fixation devices to repair, as was clearly outlined in the record.  

The examiner noted that the development of infection was a known risk of surgery in any setting.  The development of osteomyelitis in the setting of an open fracture was not unusual.  In fact, the highest risk for this was trauma resulting in open fracture, orthopedic surgery, orthopedic surgery with internal hardware, the presence of diabetes, the presence of vascular disease and the presence of infection in other locations, although this last risk was more common in children.  

The examiner indicated that the Veteran's development of an ulcer along the site of his surgery was well noted and aggressively treated as documented in the records.  Lab data and imaging was obtained on multiple occasions demonstrating the treating teams concern for the development of osteomyelitis.  This was never demonstrated by the testing, however.  In fact, the three phase bone scan obtained in March 2001 to evaluate the non-union was interpreted as negative for osteomyelitis.  

Also, the diagnosis of staphylococcus osteomyelitis was made only after a fusion procedure was done in June 2001 when the hardware was cultured.  Thus, the contention that the infection was the result of any event occurring at the Salem VAMC or treatment at the Salem VAMC was without evidence.  The examiner indicated that the most likely source of the infection was the initial injury in 2000, followed in order by the most common causes he had outlined.   

Additionally, as it was the examiner's opinion that VA medical treatment was not the cause of any additional disability in regard to the right ankle condition, it was also his opinion that neither carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA during the surgical treatment, or an event not reasonably foreseeable was the proximate cause of the Veteran's disability.  

III.  Law and Regulations

The applicable version of 38 U.S.C.A. § 1151  provides, in pertinent part, that a veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.
In order to establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1) .  Merely showing that a veteran received care, treatment, or examination, and that he has additional disability, does not establish cause.  Id. 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334   (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of Title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Although the evidence shows that the Veteran's osteomyelitis and staph infection have resulted in additional disability, it is not established that any additional disability resulted from the VA rehabilitative care he received from July 2000 to March 2001.  In this regard, the April 2010 VA examiner, after reviewing the claims file and examining the Veteran, specifically found that VA medical treatment (rehabilitation) from July 2000 to March 2001 did not result in or cause any additional disability.  

The examiner noted that the development of infection is a known risk of surgery in any setting and that highest risks for this occur when there is trauma resulting in an open fracture, orthopedic surgery and orthopedic surgery with internal hardware, all situations encountered by the Veteran after he incurred his injuries in June 2000.  The examiner also noted that although there was an ongoing concern for the potential development of osteomyelitis during the Veteran's VA rehabilitative treatment, the diagnosis of staphylococcus osteomyelitis was only made after the June 2001 private fusion surgery was performed when the hardware was cultured.  Thus, the examiner concluded that there was simply no evidence that the infection was the result of any event occurring at the Salem VAMC or the result of any treatment provided by the Salem VAMC.  Instead, the most likely source of the infection was the Veteran's injury, followed by the private surgical procedures that were performed.  There is no medical opinion evidence to the contrary (i.e. medical evidence tending to indicate that the VA rehabilitative care did result in additional disability from infection).

Moreover, the evidence also does not establish that VA exhibited any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in providing the Veteran with rehabilitative treatment and also does not establish that the Veteran's disability resulted from an event that was not reasonably foreseeable.  In this regard, the April 2010 VA examiner, after a detailed review of the record, specifically concluded that neither carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault was the proximate cause of the Veteran's osteomyelitis and staphylococcus aureus infection.  He also noted that the initial development of the Veteran's ulcer along the site of the initial surgery was well-noted, that the site was aggressively treated, as documented in the records, and that lab data and imaging was obtained on multiple occasions demonstrating the treating teams concern for the development of osteomyelitis.  Additionally, as mentioned above, he specifically indicated that infection status post open fracture and surgery is a known risk, and thus a reasonably foreseeable event.   Once again there is no medical evidence of record to the contrary (i.e. medical evidence tending to indicate that the VA was somehow at fault in providing the treatment or that the development of the osteomyelitis and staph infection was an unforeseeable event).

The Veteran has affirmatively alleged that the VA treatment did in fact cause his subsequent infection with additional disability and that the VA was at fault in providing the treatment.  However, given that the Veteran is a layperson,  the Board does not attach significant probative weight to his opinions concerning the medical cause of his osteomyelitis and staph infection and the appropriateness of the rehabilitative treatment provided by VA.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Also, in relation to the Veteran's assertions pertaining to the VA health care provided, the Board notes that the record indicates that the Veteran did receive ongoing  wound care and wound supervision while under the care of the Salem VAMC and also indicates, contrary to his assertion, that he did receive antibiotics for an apparent upper respiratory infection and also received an antibiotic for cellulitis of the foot.  In regard to the wound care, both the VA and private medical records show that the Veteran had been found to be capable of performing some self-care responsibilities and was also found to appropriately meeting this responsibilities, thus contributing to wound healing.  Thus, contrary to assertion, there is no medical evidence that VA inappropriately left him to tend to his wounds.   Additionally, the record shows that the Veteran was treated with antibiotics during VA rehabilitation both for his upper respiratory (sinus) problem and for his foot cellulitis.  Further, there is no medical evidence tending to indicate that any upper respiratory infection the Veteran might have had spread to his ankle in the form of osteomyelitis and staph infection.  There is also no medical evidence tending to indicate that isolation was required in order to reduce the risk of osteomyelitis and/or staph infection when the Veteran experienced his upper respiratory problems during VA rehabilitation.  

Consequently, given that the VA examiner specifically reviewed the record and did not find that the VA health care caused the Veteran's osteomyelitis and staph infection or that VA was at fault in providing the care, the Board finds that despite the Veteran's allegations, the weight of the evidence is against findings that the VA treatment resulted in any additional disability, that VA was at fault in providing the treatment and that the cause of the Veteran's ankle infections with additional disability was an event that was not reasonably foreseeable.

The Board also notes that the Veteran has not raised any issues concerning informed consent in relation to the VA treatment provided and there is no evidence of record tending to indicate that VA did not follow informed consent procedures when providing it's rehabilitative treatment.  

The Board is sympathetic the ankle problems suffered by the Veteran. However, it is bound by the applicable law and regulations.  In this case, the application of this authority leads to the conclusion that the weight of the evidence is against a finding that the Veteran suffered any additional disability as a result of the rehabilitative care provided by the Salem VAMC.  The weight of the evidence is also against a finding that VA was at fault in providing the treatment or that the Veteran's osteomyelitis and staph infection were caused by an event that was not reasonably foreseeable.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability due to osteomyelitis and staphylococcus aureus infection is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


